EJECTMENT for a tract of land called Cabin Neck Enlarged, lying in Baltimore County, containing 124 acres.
At the trial of this cause at the Assises, the defendant demurred to the evidence offered by the plaintiff.
The plaintiff, by his counsel, in order to prove his title, produced and offered in evidence only a grant under the great seal to William Savory for Cabin Neck Enlarged, bearing date the 16th of March, 1754, reciting, 44 that “ whereas William Savory, of Baltimore County, by his 44 humble petition to our agent for management of land 44 affairs within this Province, did set forth, that he was 44 possessed of a certain tract of land called Cabin Neck, 44 lying and being in the County aforesaid, on the 28th of 44 April, 1688, surveyed and laid out for a certain Samuel 44 Collett, for 100 acres under old rent, which said tract, by 44 sundry conveyances and mutations of possession became 44 the right of the petitioner, who had lately discovered i4 some vacant land contiguous thereto, and being desirous 44 to add the same, humbly prayed a special warrant to 44 resurvey the aforesaid tract for that intent and purpose, 44 and that, on return of a certificate of such resurvey, he 4i making good rights to the vacancy added, and complying 44 with all other requisites usual in such cases, might have 44 our grant of confirmation issue unto him thereon, which 44 was granted him, and accordingly a warrant, on the 26th 44 of June, 1752, unto him for that purpose did issue. In 44 pursuance whereof it is certified into our land-office, that 44 the aforesaid tract or parcel of land is resurveyed, by *207il which it appears the same now contains only the qüan- “ tit}' of 70 1-4 acres, so that there appears to be a defi- “ ciency of 29 3-4 acres, and that there is the quantity of a 53 3-4 acres of vacant land added, 29 3-4 whereof is ap<c plied to make good the deficiency aforesaid; and foras- “ much as it did not appear that the caution money was <c ever paid for the original 100 acres, the said William Sa~ “ vary hath paid and satisfied unto our agent and receiver- “ general, for our use, as well the sum of 12i. 6s. sterling, “ the caution money for the same, and interest thereon, “ from the time of the original survey, as the sum of l/.4s. “ sterling, caution for the remaining 24 acres of vacant “ land added, and 1.?. sterling for some improvements “ mentioned to be made thereon, according to Charles, “ Lord Baron of Baltimore, our great-grandfather of noble “ memory, his instructions to Charles Carroll, Esquire, his “ then agent, bearing date at London the 12th September, “ 1712, and registered in our secretary’s office of our said “ Province, together with a paragraph of our instructions, “ bearing date at London the 15th of December, 1738, and “ registered in our land-office. We do therefore hereby “ grant and confirm unto the said William Savory all the “ aforesaid tract or parcel of land now resurveyed, with “ the vacancy added reduced into one entire tract, and ic called Cabin Neck Enlarged, lying in Baltimore County, et in Gunpowder Neck, beginning, &c. containing 124 acres “ more or less, according to the certificate of resurvey “ thereof, taken and returned into the land-office, bearing “ date the 29th of August, 1752.” Patent dated 16th March, 1754.
Stephen Bordley, Defendant’s Attorney.
To which evidence, as being insufficient in law to support the plaintiff’s title, the defendants do demur, and submit the same to the judgment of the Court.
Edward Dorsey, Plaintiff’s Attorney.
And the plaintiff, by his counsel, in this cause saith, the evidence aforesaid is sufficient in law to support the plaintiff’s title in this cause, &c.
The Provincial Court gave judgment for the plaintiff.